DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 08/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,608,182 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Embry (Reg# 60,898) on 08/30/2022.

The application has been amended as follows: 
1. (Currently Amended) A method of analyzing film on a substrate, the method comprising: 
receiving surface profile data obtained from measurements of a plurality of discrete regions on a substrate, the plurality of discrete regions comprising one or more film layers; 
resolving a plurality of parameters from the surface profile data, the plurality of parameters comprising at least an average thickness for the one or more film layers of the plurality of discrete regions, one or more area aperture ratios for the one or more film layers of the plurality of discrete regions, and a pitch between the plurality of discrete regions, wherein the resolving is based on a predetermined pattern for the plurality of the discrete regions on the substrate; and 
displaying a user interface comprising: 
a two-dimensional graphical representation of one or more of the discrete regions; 
a cursor for selecting a location of the two-dimensional graphical representation; and 
a graphical representation of one or more of the parameters that changes based on the selected location.

2. (Currently Amended) The method of claim 1, wherein the graphical representation of the one or more of the parameters responds to a selected location that includes[[ a]] the plurality of[[ the]] discrete regions by displaying a plurality of individual graphs in a grid, each individual graph representing a parameter for one of the discrete regions.

3. (Currently Amended) The method of claim 1, wherein the graphical representation of the one or more parameters responds to a selected location that includes[[ a]] the plurality of[[ the]] discrete regions by displaying a composite graph showing height or thickness of the one or more film layers for each discrete region.

6. (Currently Amended) The method of claim 1, wherein the graphical representation of the one or more of the parameters responds to a selected location that includes[[ a]] the plurality of[[ the]] discrete regions by displaying a plurality of individual graphs, each individual graph representing a parameter for one of the discrete regions, and by displaying a graph representing the parameter for the one of the discrete regions at[[ the]] a location of the cursor.

7. (Currently Amended) The method of claim 6, wherein the cursor overlaps at least two of the plurality of individual graphs.

11. (Currently Amended) A method of analyzing film on a substrate, the method comprising: 
receiving surface profile data obtained from measurements of a plurality of discrete regions on a substrate, the plurality of discrete regions comprising one or more film layers; 
resolving a plurality of parameters from the surface profile data, the plurality of parameters comprising at least an average thickness for the one or more film layers of the plurality of discrete regions, one or more area aperture ratios for the one or more film layers of the plurality of discrete regions, and a pitch between the plurality of discrete regions, wherein the resolving is based on a predetermined pattern for the plurality of the discrete regions on the substrate; and 
displaying a user interface comprising: 
a two-dimensional graphical representation of one or more of the discrete regions; 
a cursor for selecting a location of the two-dimensional graphical representation; and 
a graphical representation of one or more of the parameters that changes based on the selected location and based on movement of the cursor.

12. (Currently Amended) The method of claim 11, wherein the graphical representation of the one or more of the parameters responds to a selected location that includes[[ a]] the plurality of[[ the]] discrete regions by displaying a plurality of individual graphs, each individual graph representing a parameter for one of the discrete regions, and by displaying a graph representing the parameter for the one of the discrete regions at[[ the]] a location of the cursor that changes with movement of the cursor. 

13. (Currently Amended) The method of claim 11, wherein the graphical representation of the one or more of the parameters responds to a selected location that includes[[ a]] the plurality of[[ the]] discrete regions by displaying a plurality of individual graphs in a grid, each individual graph representing a parameter for one of the discrete regions.

14. (Currently Amended) The method of claim 13, wherein the graphical representation of the one or more parameters responds to a selected location that includes[[ a]] the plurality of[[ the]] discrete regions by also displaying a composite graph showing height or thickness of the one or more film layers for each discrete region.

15. (Currently Amended) The method of claim 14, where each individual graph can be selected, and the graphical representation of the one or more of the parameters responds to selection of an individual graph by highlighting a portion of the composite graph that corresponds to the selected individual graph.

16. (Currently Amended) The method of claim 11, wherein the graphical representation of the one or more parameters contains a graph of one of the plurality of parameters for each film layer of one discrete region.

17. (Currently Amended) The method of claim 16, wherein the graphical representation of the one or more parameters responds to selection of one film layer using the cursor by displaying a two-dimensional representation of one of the plurality of parameters for the selected film layer.

19. (Currently Amended) The method of claim 11, wherein the two-dimensional representation of the one or more of the discrete regions is a representation of a cross-section of the one or more discrete regions.

20. (Currently Amended) A method of analyzing film on a substrate, the method comprising: 
receiving surface profile data obtained from measurements of a plurality of discrete regions on a substrate, the plurality of discrete regions comprising one or more film layers; 
resolving a plurality of parameters from the surface profile data, the plurality of parameters comprising at least an average thickness for the one or more film layers of the plurality of discrete regions, one or more area aperture ratios for the one or more film layers of the plurality of discrete regions, an average film layer height for the one or more film layers of each of the plurality of discrete regions, and a pitch between the plurality of discrete regions, wherein the resolving is based on a predetermined pattern for the plurality of the discrete regions on the substrate; and 
displaying a user interface comprising: 
a two-dimensional graphical representation of one or more of the discrete regions; 
a cursor for selecting a location of the two-dimensional graphical representation; 
an indication of the average film layer height; and 
a graphical representation of one or more of the parameters that changes based on the selected location and based on movement of the cursor.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 11, and 20, the closest prior art Baker et al. (US 2015/0298153) discloses determining parameters comprising a thickness for film layers of pixels on a substrate and a pitch between pixels and a user interface displaying the thickness parameter, however, it does not resolve one or more area aperture ratios for the film layer of the plurality of discrete regions, nor does it mention displaying a user interface comprising a two-dimensional graphical representation of one or more of the discrete regions, a cursor for selecting a location of the two-dimensional graphical representation, and a graphical representation of one or more of the parameters that changes based on the selected location.  Cocca (US 2017/0077461) discloses extracting pitch and an adequacy of fill of each pixel as well as a user interface to display data, however, this is not the same as resolving an average thickness for the one or more film layers, an area aperture ratio, and a pitch between the plurality of discrete regions and there is no mention of displaying a user interface comprising a two-dimensional graphical representation of one or more of the discrete regions, a cursor for selecting a location of the two-dimensional graphical representation, and a graphical representation of one or more of the parameters that changes based on the selected location.  Stainer et al. (US 8,063,551) discloses aperture ratios, however, there is no mention of extracting a plurality of parameters comprising an average thickness for the film layers, one or more area aperture ratios for the film layers, and a pitch between pixels, and displaying a user interface comprising a two-dimensional graphical representation of one or more of the discrete regions, a cursor for selecting a location of the two-dimensional graphical representation, and a graphical representation of one or more of the parameters that changes based on the selected location.  Folta et al. (US 6,524,449) discloses receiving surface profile data obtained from measurements of regions on a substrate and extracting thickness parameters and displaying a graphical representation of the thickness parameter, however, there is no mention of the parameters also including aperture ratios and a pitch between discrete regions or a cursor for selecting a location of a two-dimensional graphical representation of one or more of the discrete regions, and a graphical representation of one or more of the parameters that changes based on the selected location.  Blanford et al. (US 2006/0171580), Kowalski et al. (US 2010/0128061) and Gottschlich et al. (US 2014/0366006) discloses the concept of a user interface comprising a graphical representation of parameters and dynamically modifying the graphical representation in response to user input, however, these references are in a different field of endeavor and there is no mention of the parameters resolved based on received surface profile data obtained from measurements of a plurality of discrete regions on a substrate, the plurality of parameters comprising at least an average thickness for the film layers of the discrete regions, an area aperture ratio for the film layers, and a pitch between the discrete regions.  Thus, while different prior arts disclose portions of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 2-10, they are dependent on allowed claim 1.
With regards to claims 12-19, they are dependent on allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662